Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawing and specification objections are withdrawn in response to applicant’s amendments.  
Rejections based on 35 USC 112(b) are also withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 14-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasnowski et al. (USPN 7,971,892) in view of Devitt (USPN 6,612,600).
Regarding claim 1, Sasnowski teaches an arrangement for a bicycle frame 12 comprising a housing (receptacle 108, 110, 112, 114, see Figure 5) for a member (dowel 102, 104, 106, see Figure 4), the housing being connected to or a part of a first bicycle frame part 34. The member is at least partly insertable into the housing and said member is interlocked in place by an other part (cylindrical bases supporting dowels 102,104, 106, seen in Figure 4) connected to or a part of a second bicycle frame part 32.  The housing and other part are situated such that at least one of the housing or other part is adjacent to a seam (a seam is formed at peripheral edges 116, 118, as well as at internal abutting ribs 70, 72) of the first and second bicycle frame parts when they are adjoined together and further such that the member when inserted to the housings crosses transversally said adjacent seam.  
It is not clear if the part of the second frame part is a housing (into which the dowel member is inserted or attached) or just a base on which the dowel is integrally formed.  
	Devitt shows a typical dowel structure 12 that is inserted into housings or holes in each frame half 9, 10, to position the frames relative to each other. When assembled, the dowels are held within the housings (holes) in the respective frame halves by the frame halves themselves and are interlocked in place by the frame parts.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing date to provide Sasnowski with separate dowels (not integrally formed with either housing before assembly) inserted housings in the respective frame halves, as taught by Devitt, in order to provide a simpler structure that is easy to manufacture and that provides the alignment function required to properly assemble frame halves.
Regarding claims 2, housings 108 is situated physically adjacent to the seam.
Regarding claims 3 and 11, the cross-section of the housings and the member are circular (illustrated in Figures 4 and 5).
Regarding claims 5, 6, 8, 14, 15, 17, 18, and 20, at least one of the housings is inside first and/or second frame parts (all of the housings are inside the frame parts 32, 34) and formed on or connected to the inner surface of the first and/or second parts.
Regarding claim 7, the member (dowel 100, 102, 104, 106) is formed or connected to a bicycle frame part and coincident to the housing when the bicycle frame parts are joined at the seam.  
Regarding claim 9, Sasnowski teaches a bicycle frame 12 having a plurality of arrangements (member and housing combinations), as seen in Figures 1, 4, and 5).
Regarding claim 10, the combination of Sasnowski and Devitt teaches a method of manufacture for a bicycle frame comprising - producing a housing 108, 110, 112, 114, adjacent and transversal to a seam (seems at peripheral edges 116, 118, and ribs 70, 72) of a first bicycle frame part 34, - producing a member (dowels 100, 102, 104, 106) insertable at least partly into said housing, - producing another housing (cylindrical supports for the dowels, seen in Figure 4) to a second bicycle frame 32 coincident to the other housing when the first and second bicycle frame parts are joined at a seam and wherein the member may be inserted inside the housings, wherein the housings are produced such that at least one of the housings is adjacent to a seam of the first and second bicycle frame parts when adjoined together and further such that the member when inserted to the at least one housing crosses transversally said adjacent seam and wherein member is interlocked in place by the housings.  Devitt further teaches inserting dowels into housings in both frame halves.  As discussed above, it would have been obvious to one of ordinary skill in the art to provide Sasnowshi with separate dowels (not integrally formed with either housing before assembly) inserted in housings in the respective frame halves, as taught by Devitt, in order to provide a simpler structure that is easy to manufacture and that provides the alignment function required to properly assemble frame halves.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Sasnowski lacks a member that is interlocked in place by two housings when the bicycle parts area connected.  Sasnowski, in contrast, integrally forms the member or dowel with one of the frame parts and is held in place in the housing of the opposite frame part when the frame is assembled.  The examiner maintains that dowels are generally defined as a peg or rod that is inserted into holes in opposite parts.  Since Sasnowki specifically discusses the dowel to be integral with one of the frame parts, the examiner agrees that it does not teach the member or dowel being insertable in two separate housings.  It would, however, have been obvious to provide a dowel that is separate from both frame parts and that is received in housings or holes in the separate frame parts and interlocked in place by the housings, as is a conventional dowel configuration and is taught by Devitt.  Therefore, the claims are not believed to be allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached at 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                 

/ab/